Dear Mr. Pruett:
This letter is in response to the following question asked by your predecessor, Mr. Edward C. Graham:
         "Can the sheriff receive mileage for serving every warrant even though several warrants are served at the same location?"
You also state:
         "Mississippi County has a state weight station on I-57. The present procedure is for the highway patrol to make arrests and sign their usual ticket citing the violation. The Mississippi County sheriff or deputies go to the weight station from the Mississippi County courthouse and serve a warrant on each violator. Bonds are taken at the weight station. The usual procedure is for the sheriff or deputy to serve several warrants at once. Mileage is claimed by the sheriff or deputy for the full round trip on each warrant return."
Section 57.430, RSMo Supp. 1975, provides:
         "1.  In addition to the salary provided in sections 57.390 and 57.400, the county court shall allow the sheriffs and their deputies, payable at the end of each month out of the county treasury, actual and necessary expenses for each mile traveled in serving warrants or any other criminal process not to exceed fifteen cents per mile, and actual expenses not to exceed fifteen cents per mile for each mile traveled, the maximum amount allowable to be three hundred dollars during any one calendar month in the performance of their official duties in connection with the investigation of persons accused of or convicted of a criminal offense. When mileage is allowed, it shall be computed from the place where court is usually held, and when court is usually held at one or more places, such mileage shall be computed from the place from which the sheriff or deputy sheriff travels in performing any service. When two or more persons who are summoned, subpoenaed, or served with any process, writ, or notice, in the same action, live in the same general direction, mileage shall be allowed only for summoning, subpoenaing or serving of the most remote.
         "2.  At the end of each month, the sheriff and each deputy shall file with the county court an accurate and itemized statement, in writing, showing in detail the miles traveled by such officer, the date of each trip, the nature of the business engaged in during each trip, and the places to and from which he has traveled. Such statement shall be signed by the officer making claim for reimbursement, verified by his affidavit, and filed by him with the county court. Whenever claim for reimbursement is made by a deputy, his statement shall also be approved in writing by the sheriff. The county court shall examine every claim filed for reimbursement, and if found correct, the county shall pay to the officer entitled thereto, the amount found due as mileage."
It is quite clear that this section allows a maximum of fifteen cents for actual and necessary expenses for each mile traveled, as provided. Likewise, it is clear that this section provides for a detailed itemization of the mileage.
Therefore, it is our view that the sheriff cannot claim mileage for serving more than one warrant where several warrants are served at the same time at the same location.
very truly yours,
                                  JOHN ASHCROFT Attorney General